Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/29/2022 has been entered.
For clarity, applicant has entered the amendments dated 03/10/2022 and 04/29/2022. The examiner confirmed with William McClellan (Reg. No. 29409) on 05/11/2022 that the applicant intends the claim set filed 04/29/2022 to be examined. See Interview Summary with Paper No. 20220510.


Response to Arguments
This Office Action is in response to the applicant’s amendments and remarks filed on 04/29/2022. 
Claims 1, 2, and 5-15 are pending for examination.
Claims 3 and 4 are cancelled. 

Regarding amendments to claims 1, 5, and 13, the examiner finds support in at least FIG. 4, FIG. 5, FIG. 12: (S21), FIG. 17, ¶[0161], ¶[0166], and ¶[0169] of the specification. No new matter is added.

Regarding the rejection of claims 1-2 and 5-15 under 35 U.S.C §103, applicant’s arguments have been fully considered and are not persuasive. In the remarks, applicant argued the following points. The examiner respectfully disagrees for at least the reasons outlined below each point. 

“The amended claims are patentably distinguished over the cited references”, (Remarks, page 6)
Regarding point a, a new grounds of rejection under Tsuyunashi in view of Meir has been made, necessitated by applicant’s amendments. See below for details.  

“However, Meir does not describe a vertical plane that is parallel to a vehicle traveling direction and passes through an eye of a driver, and does not describe detecting that a fingertip of a driver is within a specified distance of such a vertical plane. Nor does Meir describe detecting that the fingertip of a driver is within a specified distance below a line of sight of the driver. Instead, Meir describes detecting alignment between a finger pointing direction and a gaze direction. As such, Meir fails to teach or suggest that detecting the pointing and checking action includes detecting that a finger tip of the driver is within a first distance of a vertical plane through an eye of the driver and parallel to the traveling direction of the vehicle and is within a second distance below a line of sight of the driver, as claimed”, (Remarks, page 6)
Regarding point b, a new rejection under 35 U.S.C. 112(b) has been made regarding the amendments to claims 1 and 13. As best understood by the examiner in light of the specification, the amendments made to claims 1 and 13 are directed to determining the driver’s pointing direction is within a certain width w of the driver’s line of sight and within a certain distance h below the driver’s line of sight, assuming the driver’s line of sight is generally towards the traveling direction of the vehicle. See the rejection of claim 1 under 35 U.S.C 112(b), below, for details and support from the specification. Based on this interpretation, the examiner asserts that Meir teaches determining the direction of the user’s pointing is in alignment with the user’s line of sight within a specified range or threshold, below the user’s line of sight (Meir, see at least FIG. 1, ¶[0018]; see the rejection under 35 U.S.C. 103 for details).

“Tsuyunashi does not provide the teachings that are lacking in Chan, Oba and Meir”, (Remarks, page 7)
Regarding point c, Meir fails to teach the user is a driver, however, Tsuyunashi teaches the user that points is a driver (Tsuyunashi, see at least FIG. 1, FIG. 2, ¶[0009], ¶[0011]; see the rejection under 35 U.S.C. 103 for details). 

“Claims 2-12, 14 and 15 depend from claim 1 and are patentable over the cited references for at least the same reasons as claim 1”, (Remarks, page 7)
Regarding point d, for at least the reasons outlined above regarding the rejection of independent claim 1, the rejection of dependent claims 2, 5-12, and 14-15 under 35 U.S.C. §103 is maintained. 

“Amended claim 13 recites limitations similar to the limitations discussed above in connection with claim 1. As should be apparent from the above discussion, amended claim 13 is clearly and patentably distinguished over Chan in view of Oba, Tsuyunashi and Meir”, (Remarks, page 7)
Regarding point e, for at least the reasons outlined above regarding the rejection of independent claim 1 under 35 U.S.C. §103, the rejection of similar independent claim 13 under 35 U.S.C. §103 is maintained. 


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, and 5-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase “within a first distance of a vertical plane through an eye of the driver and parallel to the traveling direction of the vehicle” renders the claim indefinite because the metes and bounds of the vertical plane is unclear. The characterization of the plane as “a vertical plane through an eye of the driver” and “parallel to the traveling direction of the vehicle” is indefinite, as it is unclear how the plane is vertical and through the eye of a driver or parallel to the traveling direction, i.e. in relation to which dimension. Further, ¶[0161] of the specification states “As represented by the broken line in FIG. 4, a vertical plane 253 is set to include a direction of a line of sight 252 of a driver 250 with reference to a position of a right eye 251 of the driver 250, for example. The vertical plane 253 is a virtual plane that is substantially vertical to the road surface and is substantially parallel to the advancing direction. However, since the road on which the vehicle is traveling is not limited to a straight road, the direction is not necessarily restricted to a uniform direction, and the direction may be applied from the LDM information” and ¶[0169] states “Since the pointing is performed mainly for the purpose of checking the vehicle advancing direction, the position of the finger tip 254 when the pointing is performed is a position at which the finger tip 254 does not interrupt the line of sight 252 of the driver viewing the advancing direction”. The aforementioned excerpts as well as ¶[0164] indicate that the first distance, “a width w” is relative to the line of sight of the driver and only “substantially parallel to the advancing direction”, as the vehicle is not limited to straight roads. Therefore the first distance, “a width w”, is defined by a distance to the right or left of the driver’s line of sight, as opposed to a distance to the right or left of the traveling direction of the vehicle.  
For the purposes of examination, the examiner will take “within a first distance of a vertical plane through an eye of the driver and parallel to the traveling direction of the vehicle and is within a second distance below a line of sight of the driver” as — within a first distance to the right or left of a line of sight of the driver  and is within a second distance below [[a]]the line of sight of the driver —, based on FIG. 4, ¶[0161], FIG. 5, ¶[0166], and ¶[0169]. 
Dependent claims 2, 5-12, and 14-15 inherit and do not cure the deficiencies of claim 1 and are therefore rejected on the same basis as outlined above.
Independent claim 13 recites limitations similar to those of claim 1 and is therefore rejected on the same basis, as outlined above. For the purposes of examination, the examiner will take “within a first distance of a vertical plane through an eye of the driver and parallel to the traveling direction of the vehicle and is within a second distance below a line of sight of the driver” of claim 13 as — within a first distance to the right or left of a line of sight of the driver  and is within a second distance below [[a]]the line of sight of the driver —.

Regarding claim 5, the phrase “detect the pointing and checking action by tracking an action of at least any of the fingertip, a hand, and a fist of the driver” renders the claim indefinite because claim 1 recites “detecting that a finger tip of the driver”. The limitations of claim 5 are broader than the limitations of claim 1, resulting in an indefiniteness as to the metes and bounds of the invention. 
For the purposes of examination, the examiner will take “detect the pointing and checking action by tracking an action of at least any of the fingertip, a hand, and a fist of the driver” as — detect the pointing and checking action by tracking an action of  the fingertip of the driver —, based on claim 1, FIG. 4, FIG. 5, and ¶[0167] of the specification.

Regarding claim 10, the phrase “wherein the circuitry is configured to detect, as the gesture action, an action of checking a vehicle traveling direction and a subsequent action of checking a notification or an alert to the driver” renders the claim indefinite because it is unclear whether “the gesture action” recited in claim 10 of “an action of checking a vehicle traveling direction” is the same gesture action recited and defined in claim 1: “wherein the circuitry is configured to detect, as the gesture action, a pointing and checking action that is performed in a vehicle traveling direction while the driver is viewing the vehicle traveling direction, and wherein detecting the pointing and checking action includes detecting that a finger tip of the driver is within a first distance of a vertical plane through an eye of the driver and parallel to the traveling direction of the vehicle and is within a second distance below a line of sight of the driver”. 
Further it is unclear, and therefore indefinite, whether “a subsequent action of checking a notification or an alert to the driver” is required to switch the driving mode of the vehicle. Claim 1 recites detecting the defined gesture action to switch the driving of the vehicle. Claim 10 recites checking a gesture action (unclear whether this is the same gesture action as the gesture actions of claim 1) and additionally checking a notification. However, based on claim 1, the driving mode switch only requires detecting the gesture action defined in claim 1, which does not include checking a notification. Therefore the requirements for switching the driving mode is unclear in light of dependent claim 10. 
For the purposes of examination, the examiner will take “wherein the circuitry is configured to detect, as the gesture action, an action of checking a vehicle traveling direction and a subsequent action of checking a notification or an alert to the driver” as — wherein the circuitry is configured to detect[[, as]] the gesture action and a subsequent action of checking a notification or an alert to the driver —, based on ¶[0133].

Regarding claim 12, the phrase “wherein the circuitry is configured to detect an awake state of the driver based on at least one of a response of the driver to presentation to the driver and accuracy of steerage correction” renders the claim indefinite because it is unclear how the awake state of the driver is determined in view of claim 1. Claim 1 recites “...circuitry configured to: detect a gesture action indicating that the driver is awake... wherein the circuitry is configured to detect, as the gesture action, a pointing and checking action that is performed in a vehicle traveling direction while the driver is viewing the vehicle traveling direction...”, where an awake state of the driver is determined based on the defined gesture action. Claim 12 recites “detect an awake state of the driver based on at least one of a response of the driver to presentation to the driver and accuracy of steerage correction”, where determining the awake state of the driver does not appear to rely on the gesture action. Therefore it is unclear what requirements must be met to determine the awake state of the driver. 
For the purposes of examination, the examiner will take “wherein the circuitry is configured to detect an awake state of the driver based on at least one of a response of the driver to presentation to the driver and accuracy of steerage correction” as — wherein the circuitry is configured to detect an awake state of the driver based on  the gesture action  —, based on claim 1, FIG. 12: (S21),and FIG. 17.

Regarding claim 15, the phrase “wherein the circuitry is configured to perform active monitoring of a state of the driver and to perform passive monitoring of the state of the driver” renders the claim indefinite because the functional difference between “active monitoring” and “passive monitoring” is unclear in light of the amendments to claim 1. Claim 1 recites “detect a gesture action indicating that the driver is awake” and further defines the gesture action as “a pointing and checking action that is performed in a vehicle traveling direction while the driver is viewing the vehicle traveling direction”. It is unclear how determining the gesture action of pointing and checking in a vehicle traveling direction is monitored actively and passively when the only means to detect the specific gesture action is the image sensor. Further, as the gesture action is defined in claim 1, it is unclear whether the active and/or passive monitoring is in reference to the already defined gesture action of claim 1 or a different requirement to determine an awake state of the driver. If the active and/or passive monitoring is a different requirement, then it is unclear what requirements must be met in order to determine the awake state of the driver. 
For the purposes of examination, the examiner will take “wherein the circuitry is configured to perform active monitoring of a state of the driver and to perform passive monitoring of the state of the driver” as — wherein the circuitry is configured to perform active monitoring of a state of the driver to detect the gesture action  —, based on FIG. 17, ¶[0120], and ¶[0125] of the specification.


Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5-8, 10, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over by Tsuyunashi et al. (PGPub No US 2015/0274178 A1) in view of Meir (PGPub No US 2016/0139762 A1), henceforth known as Tsuyunashi and Meir, respectively.
Tsuyunashi and Meir were first cited in a previous Office Action. 
	
	Regarding claim 1, Tsuyunashi teaches:
A vehicle control device comprising: 
(Tsuyunashi,
See at least FIG. 3, ¶[0034], ¶[0035]: (vehicle system 1); ¶[0045]: (autonomous travelling);
Where the vehicle system 1 performs autonomous travelling (A vehicle control device))

an imaging sensor configured to capture an image of a driver; and 
(Tsuyunashi,
See at least FIG. 3: (5), ¶[0032]: (Camera); FIG. 2: (5), ¶[0032], FIG. 4:(S105), ¶[0069], ¶[0070]: (camera takes image of user);
Where camera 5 (an imaging sensor) captures an image of the user of the vehicle (configured to capture an image of a driver))

circuitry configured to: 
(Tsuyunashi,
See at least FIG. 3, ¶[0036]: (controller 31);
Where controller 31 controls the entire device (circuitry configured to))

detect a gesture action indicating that the driver is awake based on the image captured by the imaging device; and
(Tsuyunashi,
See at least FIG. 1, FIG. 2, FIG. 4: (S105), ¶0068], ¶[0069]: (safety confirmation step), ¶[0058]: (determines pointing and calling based on camera data); FIG. 1, ¶[0023]: (marks); 
Where in step S105 the vehicle system 1 determines the user performs the safety confirmation step of pointing at marks on the windshield (detect a gesture action indicating that the driver is awake) based on the images from the camera (based on the image captured by the imaging device))

switch a driving mode in response to detection of the gesture action, 
(Tsuyunashi,
See at least FIG. 4: (S113), ¶[0081]: (cancels autonomous travelling); FIG. 1, FIG. 2, FIG. 4: (S105), ¶0068], ¶[0069]: (safety confirmation step), ¶[0058]: (determines pointing and calling based on camera data); FIG. 1, ¶[0023]: (marks); 
Where in step S113 autonomous travelling is cancelled, i.e. the driving mode is switched from autonomous to manual control (switch a driving mode) based on whether the user performed the point and calling gesture in step S105 (in response to detection of the gesture action))

wherein the circuitry is configured to detect, as the gesture action, a pointing and checking action that is performed in a vehicle traveling direction while the driver is viewing the vehicle traveling direction, and 
(Tsuyunashi,
See at least FIG. 3, ¶[0036]: (controller 31); FIG. 1, FIG. 2, FIG. 4: (S105), ¶0068], ¶[0069]: (safety confirmation step), ¶[0058]: (determines pointing and calling based on camera data); FIG. 4: (S101), (S102), ¶[0063]-¶[0066]: (while the vehicle travels); FIG. 1, ¶[0023]: (marks on front window); 
Where the vehicle system 1, including controller 31 (wherein the circuitry), uses camera 5 to detect the user’s gesture of pointing and calling at marks (is configured to detect, as the gesture action, a pointing and checking action) that is performed on the front window while the vehicle travels and the user sees the mark on the front window (that is performed in a vehicle traveling direction while the driver is viewing the vehicle traveling direction))

wherein detecting the pointing and checking action includes detecting that a finger tip of the driver is within [...] the traveling direction of the vehicle [...]. 
(Tsuyunashi,
See at least FIG. 1, FIG. 2, FIG. 4: (S105), ¶0068], ¶[0069]: (safety confirmation step), ¶[0058]: (determines pointing and calling based on camera data); ¶[0032], ¶[0059]: (finger tip); FIG. 1, ¶[0023]: (marks on front window); 
Where the vehicle system 1 determines that the user performs the safety confirmation step of pointing and calling (wherein detecting the pointing and checking action) which includes detecting the user’s finger (action includes detecting that a finger tip of the driver) is pointing at a mark on the front window, i.e. in the direction of travel of the vehicle (is within [...] the traveling direction of the vehicle)).

Although Tsuyunashi teaches the user is a driver, Tsuyunashi fails to explicitly teach detecting that a finger tip of the driver is within a first distance of a vertical plane through an eye of the driver and parallel to the traveling direction of the vehicle and is within a second distance below a line of sight of the driver, the limitations bolded for emphasis. 
However, in the same field of endeavor of tracking a user’s gaze and gestures, Meir teaches:
[wherein detecting the pointing and checking action includes detecting that a finger tip of the driver is within] a first distance of a vertical plane through an eye of the [driver] and parallel to [the traveling direction of the vehicle] and is within a second distance below a line of sight of the [driver]. 
(Meir, 
See at least FIG. 1, FIG. 2, Abstract: (imaging device detects user’s gaze and pointing finger, alignment therebetween); FIG. 1, ¶[0018]: (alignment within a specified tolerance range or threshold), ¶[0028]: (spatial relationships); 
See claim 1 interpretation based on the rejection under 35 U.S.C. 112(b), above.
Where the system 100, including processor 110, detects the user’s pointing finger and the direction of the user’s gaze ([wherein detecting the pointing and checking action]) and determines an alignment therebetween such that the direction of the pointing finger 94 is within a specified tolerance range or threshold of the direction of gaze 95, i.e. aligned within a specified distance (includes detecting that a finger tip of the driver is within] a first distance of a vertical plane through an eye of the [driver] and parallel to [the traveling direction of the vehicle]) and is aligned when the direction of the pointing finger 94 is below the direction of gaze 95 (and is within a second distance below a line of sight of the [driver]);
Determining alignment between a direction of gaze and a direction of a pointing finger inherently requires both directions to be within a certain distance of each other in the lateral and longitudinal directions, i.e. the remaining orthogonal directions (directions perpendicular to each other and the gaze and pointing direction); 
Meir teaches that these ranges or thresholds can be within a specified tolerance, i.e. the range can be set as needed).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the vehicle control device of Tsuyunashi with the feature of detecting an alignment between a user’s pointing fingers and gaze of Meir because “…The system provides a natural user interface which may be used to interact with virtual or actual objects…” (Meir, Abstract), virtual objects such as the projected marks of Tsuyunashi. 


	Regarding claim 2, Tsuyunashi and Meir teach the vehicle control device according to claim 1. Tsuyunashi further teaches:
wherein the circuitry is configured to switch the driving mode from an automatic driving mode to a manual driving mode in a case in which the gesture action is detected.
(Tsuyunashi,
See at least FIG. 3, ¶[0036]: (controller 31); FIG. 4: (S113), ¶[0081]: (cancels autonomous travelling); FIG. 1, FIG. 2, FIG. 4: (S105), ¶0068], ¶[0069]: (safety confirmation step), ¶[0058]: (determines pointing and calling based on camera data); FIG. 1, ¶[0023]: (marks); 
Where the vehicle system 1, including controller 31 (wherein the circuitry is configured to), implements step S113 in which autonomous travelling is cancelled, i.e. the driving mode is switched from autonomous to manual control (switch the driving mode from an automatic driving mode to a manual driving mode) based on whether the user performed the point and calling gesture in step S105 (in a case in which the gesture action is detected)).


	Regarding claim 5, Tsuyunashi and Meir teach the vehicle control device according to claim 1.
Tsuyunashi further teaches:
wherein the circuitry is configured to detect the pointing and checking action by tracking an action of at least any of the fingertip, a hand, and a fist of the driver. 
(Tsuyunashi,
See at least FIG. 3, ¶[0036]: (controller 31); FIG. 1, FIG. 2, FIG. 4: (S105), ¶0068], ¶[0069]: (safety confirmation step), ¶[0058]: (determines pointing and calling based on camera data); ¶[0032], ¶[0059]: (finger tip); FIG. 1, ¶[0023]: (marks on front window); 
See claim 5 interpretation based on the rejection under 35 U.S.C. 112(b), above.
Where the vehicle system 1, including controller 31 (wherein the circuitry), determines that the user performs the safety confirmation step of pointing and calling (is configured to detect the pointing and checking action) which includes detecting the user’s finger (by tracking an action of at least any of the fingertip, a hand, and a fist of the driver) is pointing at a mark on the front window, i.e. in the direction of travel of the vehicle).


	Regarding claim 6, Tsuyunashi and Meir teach the vehicle control device according to claim 1. Tsuyunashi teaches the driver, as outlined above in claim 1. Meir further teaches:
wherein the circuitry is configured to detect the gesture action on a basis of characteristics specific to [the driver].
(Meir, 
See at least FIG. 1, ¶[0012], ¶[0013]: (system 100, processor 110); FIG. 1, ¶[0015], FIG. 2: (222), ¶[0027]: (recognizing specific users, differentiating gaze and pointing);
Where the system 100, including processor 110 (wherein the circuitry), detects the pointing and gazing of specific users, i.e. recognizes different characteristics of the users (is configured to detect the gesture action on a basis of characteristics specific to [the driver])).

	Regarding claim 7, Tsuyunashi and Meir teach the vehicle control device according to claim 6. Tsuyunashi teaches the driver, as outlined above in claim 1. Meir further teaches:
wherein the circuitry is further configured to learn the characteristics specific to the [driver] on a basis of the detected gesture action.
(Meir, 
See at least FIG. 1, ¶[0012], ¶[0013]: (system 100, processor 110); FIG. 1, ¶[0015], FIG. 2: (222), ¶[0027]: (recognizing specific users, differentiating gaze and pointing);
Where the system 100, including processor 110 (wherein the circuitry), recognizes specific users (is further configured to learn the characteristics specific to the [driver]) with respect to either or both gazing direction and pointing direction (on a basis of the detected gesture action)).


	Regarding claim 8, Tsuyunashi and Meir teach the vehicle control device according to claim 1.
Tsuyunashi further teaches:
wherein the circuitry is configured to detect the gesture action performed after the driver is seated in a driver's seat.
(Tsuyunashi,
See at least FIG. 3, ¶[0036]: (controller 31); FIG. 1, FIG. 2, FIG. 4: (S105), ¶0068], ¶[0069]: (safety confirmation step), ¶[0058]: (determines pointing and calling based on camera data); FIG. 4: (S101), (S102), ¶[0063]-¶[0066]: (while the vehicle travels); FIG. 1, ¶[0023]: (marks on front window); 
Where the vehicle system 1, including controller 31 (wherein the circuitry), uses camera 5 to detect the user’s gesture of pointing and calling at marks (is configured to detect the gesture action) that is performed on the front window while the vehicle travels and the user sees the mark on the front window, i.e. after the driver is seated in the driver’s seat (performed after the driver is seated in a driver's seat);
The broadest reasonable interpretation of the limitations of claim 8 merely require that the circuitry can detect the gesture action when the driver is seated, as there is no limitation for determining whether a driver is seated).


	Regarding claim 10, Tsuyunashi and Meir teach the vehicle control device according to claim 1. Tsuyunashi further teaches:
 wherein the circuitry is configured to detect, as the gesture action, an action of checking a vehicle traveling direction and a subsequent action of checking a notification or an alert to the driver. 
(Tsuyunashi,
See at least FIG. 3, ¶[0036]: (controller 31); FIG. 1, FIG. 2, FIG. 4: (S105), ¶0068], ¶[0069]: (safety confirmation step), ¶[0058]: (determines pointing and calling based on camera data); FIG. 1, ¶[0023], ¶[0068], ¶[0069], ¶[0071]: (projects marks on front window, room mirror, left side window, right side window);
See claim 10 interpretation based on the rejection under 35 U.S.C. 112(b), above.
Where the vehicle system 1, including controller 31 (wherein the circuitry), uses camera 5 to detect the user’s gesture of pointing and calling at marks (is configured to detect, as the gesture action, an action of checking a vehicle traveling direction) that is performed on the front window first and subsequently performs the check and calling action on the room mirror, left side window, and right side window (and a subsequent action of checking) as the marks are presented to the user (a notification or an alert to the driver)).


	Regarding claim 12, Tsuyunashi and Meir teach the vehicle control device according to claim 1. Tsuyunashi further teaches:
wherein the circuitry is configured to detect an awake state of the driver based on at least one of a response of the driver to presentation to the driver and accuracy of steerage correction.
(Tsuyunashi,
See at least FIG. 3, ¶[0036]: (controller 31); FIG. 1, FIG. 2, FIG. 4: (S105), ¶0068], ¶[0069]: (safety confirmation step), ¶[0058]: (determines pointing and calling based on camera data); FIG. 1, ¶[0023], ¶[0068], ¶[0069], ¶[0071]: (projects marks on front window, room mirror, left side window, right side window);
See claim 12 interpretation based on the rejection under 35 U.S.C. 112(b), above.
Where the vehicle system 1, including controller 31 (wherein the circuitry), determines the user performs the safety confirmation step, i.e. determines an awake state of the driver (is configured to detect an awake state of the driver) based on camera 5 detecting the user’s gesture of pointing and calling at marks, i.e. the gesture action (based on at least one of a response of the driver to presentation to the driver and accuracy of steerage correction)).


Regarding claim 13, the claim limitations recite a method having limitations similar to those of claim 1 and is therefore rejected on the same basis, as outlined above. 


	Regarding claim 14, Tsuyunashi and Meir teach the vehicle control device according to claim 1. Tsuyunashi further teaches:
	 wherein the circuitry is configured to perform the detection during an automatic driving mode with attention by the driver.
(Tsuyunashi,
See at least FIG. 3, ¶[0036]: (controller 31); FIG. 1, FIG. 2, FIG. 4: (S105), ¶0068], ¶[0069]: (safety confirmation step), ¶[0058]: (determines pointing and calling based on camera data); FIG. 4: (S101), (S102), (S103), (S113), ¶[0064], ¶[0081]: (during autonomous travelling, cancels autonomous travelling);
Where the vehicle system 1, including controller 31 (wherein the circuitry), detects whether the user performs the point and calling gesture in step S105 (is configured to perform the detection) when the vehicle is performing autonomous travelling and will cancel autonomous travelling to switch to manual driving (during an automatic driving mode) which requires the user to perform the safety confirmation prior to cancelling autonomous travelling (with attention by the driver)).


	Regarding claim 15, Tsuyunashi and Meir teach the vehicle control device according to claim 1. Tsuyunashi further teaches: 
	wherein the circuitry is configured to perform active monitoring of a state of the driver and to perform passive monitoring of the state of the driver. 
(Tsuyunashi, 
See at least FIG. 3, ¶[0036]: (controller 31); FIG. 1, FIG. 2, FIG. 4: (S105), ¶0068], ¶[0069]: (safety confirmation step), ¶[0058]: (determines pointing and calling based on camera data); ¶[0041]: (camera takes image, transmits video data. i.e. plurality of images); ¶[0106]: (motion sensor);
See claim 15 interpretation based on the rejection under 35 U.S.C. 112(b), above.
Where the vehicle system 1, including controller 31 (wherein the circuitry), uses camera 5 and a motion sensor to detect the user’s gesture of pointing and calling at marks, i.e. the gesture action (is configured to perform active monitoring of a state of the driver and to perform passive monitoring of the state of the driver)).


	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuyunashi and Meir as applied to claims 1 and 8, above, and in further view of Chan et al. (US Patent No US 9,690,292 B1), henceforth known as Chan. 
	Chan was first cited in a previous Office Action. 
	
	Regarding claim 9, Tsuyunashi and Meir teach the vehicle control device according to claim 8. Tsuyunashi further teaches:
wherein the circuitry is further configured to detect a [seated action] of the driver after a notification of switching the driving mode is provided to the driver.
(Tsuyunashi,
See at least FIG. 3, ¶[0036]: (controller 31); FIG. 1, FIG. 2, FIG. 4: (S105), ¶0068], ¶[0069]: (safety confirmation step), ¶[0058]: (determines pointing and calling based on camera data); FIG. 4: (S103), ¶[0064]: (display message autonomous travelling will be cancelled soon); 
Where the vehicle system 1, including controller 31 (wherein the circuitry), uses camera 5 to detect the user’s gesture of pointing and calling at marks (is further configured to detect a [gesture] of the driver) after a message saying autonomous travelling will be cancelled soon (after a notification of switching the driving mode) is displayed to the user (is provided to the driver)).
	
	The combination of Tsuyunashi and Meir fails to explicitly teach detect a seated action of the driver, the limitation bolded for emphasis. 
	However, in the same field of endeavor, Chan teaches:
[wherein the circuitry is further configured to detect a] seated action [of the driver... switching the driving mode is provided to the driver].
(Chan,
See at least FIG. 2, FIG. 3, Col 5 line 38 to Col 6 line 6, Col 6 lines 46-48 & 63-65: (vehicle device); FIG. 8, Col 9 line 55 to Col 10 line 6: (vehicle device trained to recognize driver’s normal seated position); FIG. 5B, Col 7 lines 52-67, Col 8 lines 11-19: (determines a vehicle occupant location/orientation, a known seat location/orientation); Abstract, FIG. 5B, Col 8 lines 47-56: (switch from autonomous operation mode to manual operation mode);
Where the vehicle device ([wherein the circuitry]) detects a known seat location and driver location/orientation (is further configured to detect a] seated action [of the driver) when switching from autonomous operation mode to manual operation mode ([... switching the driving mode is provided to the driver])).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the vehicle control device of Tsuyunashi and Meir with the feature of detecting a seated action of Chan because “The methods and systems of the present disclosure may provide a tool for measuring driver distraction where gesture recognition may be used to identify, distinguish and quantify driver distracted for safety evaluation of vehicle automation systems” (Chan, Col 16 lines 55-59). 


	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuyunashi and Meir as applied to claim 1, above, and in further view of Dias (PGPub No US 2016/0357186 A1), henceforth known as Dias. 
	Dias was first cited in a previous Office Action.
	
	Regarding claim 11, Tsuyunashi and Meir teach the vehicle control device according to claim 1. Tsuyunashi further teaches:
wherein the circuitry is further configured to detect an action [of gripping a steering wheel] by the driver after detecting the gesture action, and wherein the circuitry is configured to switch the driving mode from an automatic driving mode to a manual driving mode in a case in which the action [of gripping the steering wheel] is detected.
(Tsuyunashi,
See at least FIG. 3, ¶[0036]: (controller 31); FIG. 1, ¶[0023], ¶[0068], ¶[0069], ¶[0071]: (projects marks on front window, room mirror, left side window, right side window); FIG. 1, FIG. 2, FIG. 4: (S105), ¶0068], ¶[0069]: (safety confirmation step), ¶[0058]: (determines pointing and calling based on camera data); FIG. 4: (S113), ¶[0081]: (cancels autonomous travelling);
Where the vehicle system 1, including controller 31 (wherein the circuitry), uses camera 5 to detect the user’s subsequent gestures of pointing and calling at marks on the room mirror, left side window, and right side window (is further configured to detect an action [...] by the driver) after detecting the user’s initial gesture of pointing and calling at the mark on the front window (after detecting the gesture action) and where the vehicle system 1, including controller 31 (and wherein the circuitry) implements step S113 in which autonomous travelling is cancelled, i.e. the driving mode is switched from autonomous to manual control (is configured to switch the driving mode from an automatic driving mode to a manual driving mode) based on whether the user performed the point and calling for all marks in step S105 (in a case in which the action [...] is detected)).

The combination of Tsuyunashi and Meir fails to explicitly teach detect an action of gripping a steering wheel by the driver and switch the driving mode from an automatic driving mode to a manual driving mode in a case in which the action of gripping the steering wheel is detected, the limitations bolded for emphasis. 
However, in the same field of endeavor, Dias teaches:
[wherein the circuitry is further configured to detect an action] of gripping a steering wheel [by the driver..., and wherein the circuitry is configured to switch the driving mode from an automatic driving mode to a manual driving mode in a case in which the action] of gripping the steering wheel [is detected].
(Dias,
See at least FIG. 1, FIG. 3, FIG. 7, ¶[0059]-¶[0061], ¶[0119]: (activation system 90, processors); FIG. 2, FIG. 7: (42), ¶[0066], ¶[0088], ¶[0089]: (determines if driver’s hands are on the wheel); FIG. 7: (42), (44), ¶[0088]-¶[0096]: (enables manual driving mode if the driver’s hands are on the steering wheel);
Where the activation system 90, including one or more processors ([wherein the circuitry]), detects whether a driver’s hands are on the steering wheel ([is further configured to detect an action] of gripping a steering wheel [by the driver])  and where the activation system 90, including one or more processors ([and wherein the circuitry]), enables a manual driving mode and deactivates the autonomous system ([is configured to switch the driving mode from an automatic driving mode to a manual driving mode]) when the driver’s hands are on the steering wheel ([in a case in which the action] of gripping the steering wheel [is detected])). 

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to combine the vehicle control device of Tsuyunashi and Meir with the feature of detecting if a driver is gripping a steering wheel of Dias so that when “…Upon a determination being made that both of the driver's hands are off the steering wheel, the activation system automatically triggers a semi-autonomous or autonomous control system to control steering (and optionally other functions such as vehicle speed and head way, without further input (manual activation) from the driver. Conversely, the activation system may be used by the driver to deactivate a semi-autonomous or autonomous control system” (Dias, ¶[0044]). That is, if a driver is no longer gripping the steering wheel, manual driving is not enabled, and if the driver is gripping the wheel, manual driving is activated, providing a safer control of switching between autonomous and manual driving modes. 


Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Katz (PGPub No US 2016/0179205 A1) teaches a touch-free gesture recognition system configured to enable presentation of first display information to a user to prompt a first touch-free gesture by receiving first gesture information from at least one image sensor corresponding to a first gesturing location on the display correlated to a first touch-free gesture by the user, wherein the first gesturing location differs from a location of the first display information at least in part as a result of one eye of the user being dominant over another eye of the user. Teaches determining an offset distance of a pointing gesture based on a line of sight of a dominant eye. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tawri M Matsushige whose telephone number is (571)272-3715. The examiner can normally be reached M-TH (0830-1600).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571)270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/T.M.M./Examiner, Art Unit 3668                                                                                                                                                                                                        
/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668